IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                   July 20, 2011 Session

                   DELMAR REED v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                       No. 2006-B-1757     Steve Dozier, Judge


               No. M2010-01178-CCA-R3-PC - Filed September 29, 2011


Aggrieved by his Davidson County Criminal Court jury convictions of ten counts of
harassment, one count of attempted aggravated burglary, one count of vandalism of property
valued at $500 or less, one count of vandalism of property valued at $1,000 or more but less
than $10,000, and one count of setting fire to personal property, for which he received an
effective sentence of 19 years’ incarceration, the petitioner, Delmar Reed, filed a timely
petition for post-conviction relief alleging ineffective assistance of counsel. Following a full
evidentiary hearing, the post-conviction court denied relief. Discerning no error, we affirm
the judgment of the post-conviction court.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which JOHN E VERETT
W ILLIAMS and D. K ELLY T HOMAS, J R., JJ., joined.

Gerald S. Green, Memphis, Tennessee (on appeal); and Jeremy Parham, Nashville,
Tennessee (at evidentiary hearing), for the appellant, Delmar Reed.

Robert E. Cooper, Jr., Attorney General and Reporter; Lindsy Paduch Stempel, Assistant
Attorney General; Victor S. Johnson III, District Attorney General; and Rachael Sobrero,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                          OPINION

               The petitioner’s convictions arose from acts committed against his then-
estranged wife that occurred over several months in late 2005. As succinctly stated in this
court’s direct appeal opinion:

                             The victim testified that she was married to the
defendant and that they went through many periods of
separation. She said that they had an abusive relationship in
which he was physically and verbally violent toward her. The
defendant made many threatening phone calls to the victim both
at home and at her place of employment, including threats that
he would hurt or kill her and that the police could not stop or
catch him. Many of their arguments revolved around the
victim’s automobile. She also testified to an incident when her
son heard sounds outside their window. During this incident,
she looked out the window and saw the defendant “standing out
in the dark throwing [small rocks] up at the window with a – just
a white wife-beater shirt on.” The defendant moved for a
mistrial at the characterization of the shirt as a “wife-beater.”

                The victim testified that on September 8, 2005, the
defendant repeatedly called at her work and threatened to kill
her for calling the police. He also told her that he would “burn
[her] ass out” and that she would have nowhere to live and
nothing to drive. That evening she received a telephone call
when the caller said, “Bitch . . . lemme show you what I’m
talking about.” She looked out the window and saw her car with
a grey car parked nearby. Moments later, she heard an
explosion, looked out the window, and saw her car “engulfed in
flames” with the defendant standing nearby. The victim
testified that the defendant called her while the police were
filling out a report and said, “Bitch I told you what I could do.”

              The defendant continued to call the victim and tell
her that he was not finished with her or her children. After the
defendant’s bond hearing, he called her again and told her
“Bitch, you done messed up now.” She testified that the
defendant showed no remorse for his actions and that the
experience was horrifying for her.

               Several witnesses testified for the defendant at
trial. One friend [Marion Jones] testified that the defendant had
stayed with her and her aunt in Murfreesboro during the time the
victim’s car was burned. She also testified that she drove a grey
car at the time the defendant stayed with her. Several witnesses
testified that they lived in the victim’s apartment complex
during the time the car was burned and said that they saw a

                                -2-
                black man run from the scene rather than drive away from the
                scene.

State v. Delmar K. Reed, a.k.a. Delma K. Reed, No. M2007-00259-CCA-R3-CD, slip op. at
1-2 (Tenn. Crim. App., Nashville, Oct. 7, 2008). Following the petitioner’s convictions, the
trial court sentenced the petitioner to serve 19 years’ incarceration as a Range II, multiple
offender.

               On April 23, 2009, the petitioner timely filed a pro se petition for post-
conviction relief alleging 93 specific instances of ineffective assistance of counsel in addition
to prosecutorial and judicial misconduct. Following the appointment of counsel, the
petitioner filed an amended petition alleging that his attorneys were ineffective in their
investigation of several witnesses, impeachment of the victim, failure to present proof at trial
that Ms. Jones set fire to the victim’s car, and failure to dismiss his indictment based upon
an improper joinder of offenses. The petitioner presented evidence relative to these
ineffective assistance of counsel claims at the March 30, 2010 hearing.

               The petitioner testified that he was represented by multiple attorneys
throughout the pendency of his case in general sessions court to appeal.1 He stated that none
of the attorneys adequately investigated his claim that Ms. Jones had set fire to the victim’s
vehicle. The petitioner testified that he initially believed that Ms. Jones would make a good
alibi witness but expressed concerns to counsel regarding this strategy when he came to
believe that Ms. Jones might have been “the one that did the crime.” The petitioner
presented copies of letters to counsel as evidence of his voicing these concerns.

               The petitioner also testified that trial counsel failed to interview several
witnesses despite his urging them to do so. One witness, Decole Archery, was familiar with
the petitioner and victim’s relationship and would have discredited the victim’s claims of a
pattern of abusive behavior inflicted by the petitioner. Another witness, Reginald Gibbs,
would have testified that the petitioner asked Mr. Gibbs to retrieve clothing from the home
shared with the victim on the night of the alleged attempted aggravated burglary and that Mr.
Gibbs, not the petitioner, was the man at the home that night. The petitioner also claimed
that trial counsel should have questioned “Detective Pinkerton” concerning the relationship
between the petitioner and the victim and the fact that the victim “was continuously lying on
a regular basis” concerning incidents of abuse. The petitioner faulted trial counsel for not




        1
           It appears that at least three attorneys with the Davidson County District Public Defender’s Office
represented the petitioner until sentencing, at which time private counsel was appointed, who represented
the petitioner through the completion of his direct appeal.
                                                     -3-
presenting Elsie Jackson as an alibi witness for the setting fire to personal property offense.2

               The petitioner claimed that trial counsel failed to utilize telephone logs which,
he claimed, did not show a series of phone calls and negated the harassment offenses. The
petitioner also faulted trial counsel for not presenting proof that the victim had visited him
five times while he was incarcerated awaiting trial.

               On cross-examination, the petitioner admitted that the victim’s visits while he
was in jail occurred when he was jailed for previous instances of domestic abuse or
violations of a protective order. Likewise, he admitted that the victim never visited him after
his arrest on the conviction offenses. The petitioner denied that trial counsel met with him
regularly and characterized their meetings as counsel’s “just coming over to see me to
basically brush me off.” He also claimed that trial counsel told him that “we’re gonna win
this case regardless” of any alibi testimony presented.

               Amber Cassidy, an investigator for the Davidson County District Public
Defender’s Office, testified that she had concerns regarding the veracity of Ms. Jones’s
statements when the petitioner’s “story changed” from that of Ms. Jones’s being an alibi
witness to her being a perpetrator. She also recalled that Ms. Jackson told her that the
petitioner was working for her in September 2005 doing “odd jobs” but that Ms. Jackson
could not confirm that the petitioner was home on the specific evening that someone set fire
to the victim’s car.

               Reginald Gibbs testified that one day in early September 2005, the petitioner
asked him to go to the victim’s home to retrieve some clothing. Mr. Gibbs was aware that
the victim and the petitioner had been arguing. He said that he went to the victim’s home at
approximately 11:30 p.m. – “close to midnight.” He recalled knocking on the door and that
the victim eventually answered the door. She opened the door with the security chain still
in place. Mr. Gibbs said that the victim told him, “If you don’t get away from my g[**]
d[***] door, I’m going to call the mother f[******] police.” Mr. Gibbs testified that he then
decided to leave without retrieving the petitioner’s clothing. He denied that he “beat on” the
door or attempted to break the lock, as was alleged in the petitioner’s charges of attempted
aggravated burglary and misdemeanor vandalism. Mr. Gibbs testified that no one from the
public defender’s office interviewed him and that he had no reason to lie for the petitioner
at the evidentiary hearing.




        2
          Ms. Jackson was deceased at the time of the evidentiary hearing. It appears from the record that
she was the aunt of Ms. Jones and that the petitioner was residing with both ladies in Ms. Jackson’s home
in September 2005.
                                                   -4-
                Decole Archery testified that he had spent a lot of time with both the petitioner
and the victim and that he considered them “like family.” He said that he never saw the
petitioner become physically or verbally abusive toward the victim. He overheard one
argument when the victim became angry with the petitioner’s association with prostitutes and
his failure to provide the victim drugs. He said that he and the petitioner left the home before
the argument progressed any further. Mr. Archery testified that no attorneys contacted him
in preparation for the petitioner’s trial.

                The first assistant district public defender assigned to the petitioner’s case
testified that she represented the petitioner at his preliminary hearing and bond hearing before
the case was assigned to a second attorney in the office. She recalled that Ms. Jones
contacted her office and said she wanted to testify on the petitioner’s behalf at the
preliminary hearing concerning an alibi. She recalled that the petitioner later told her that
Ms. Jones may have set fire to the victim’s car. When confronted with specific letters written
by the petitioner to trial counsel, she did not refute the letters despite not having specific
recollection of them. She said that it would be an “understatement” to say that she had
received several letters from the petitioner.

                The second assistant district public defender who represented the petitioner
testified that he was “involved during the buildup” for trial. He recalled discussions with the
petitioner concerning possible alibi witnesses and the problems associated with Ms. Jones’s
testimony when the petitioner later disclosed his belief that she had burned the victim’s car.
For a time, the focus on alibi witnesses shifted to Ms. Jackson, but counsel testified that Ms.
Jackson was “very elderly and extremely vague” in her statement and that she did not make
a good alibi witness.

               The third assistant district public defender testified that he was assigned the
petitioner’s case in mid-June 2006 just weeks before the case went to trial on July 10, 2006.
He recalled the petitioner’s claiming that he had sent someone to get his clothing at the
victim’s home as it related to the attempted aggravated burglary charge. He also stated,
however, that the claim “certainly didn’t jive with what [the victim] was saying.” He also
noted that the incident report of the attempted aggravated burglary indicated that it occurred
at approximately 1:25 a.m., close to two hours after Mr. Gibbs testified he had attempted to
retrieve the petitioner’s clothing at the victim’s home.

              Counsel testified that the petitioner never mentioned Mr. Archery as a possible
witness to the petitioner and victim’s relationship. He opined that no real discrepancies
existed between the victim’s statements and her testimony at trial. He also admitted that,
despite the petitioner’s insistence, he did not interview the victim’s son because he
determined that nothing favorable could be gained by his testimony. Counsel confirmed that

                                               -5-
Ms. Jackson’s memory was “vague,” making her less than ideal as an alibi witness. Trial
counsel recalled that he went “back and forth” about Ms. Jones’s testifying at trial, but he
said that he did not believe the petitioner’s claim that Ms. Jones had set the fire. Counsel
recalled that the petitioner telephoned the victim repeatedly while the police were present at
the victim’s home on the night of the car burning. He admitted, therefore, that he did not
utilize telephone records because they would have further corroborated the victim’s
testimony concerning the calls.

               John Hunter, III, the victim’s son, testified that he was at home when his
mother’s car was set on fire. He recalled seeing a grey car drive away and the petitioner’s
calling the victim almost immediately. Mr. Hunter said that he did not see the petitioner but
that his mother told him she had seen the petitioner near her car when it was set on fire.

               In its order denying post-conviction relief, the post-conviction court accredited
the testimony of the attorneys. The court ruled that the attorneys had made sound tactical
decisions concerning the presentation and examination of witnesses based upon their
investigation. The post-conviction court also ruled that the testimony proffered at the
evidentiary hearing was either unknown to the attorneys at the time of trial, too uncertain (as
in the case of Ms. Jackson), or would not have been favorable (as in the case of Mr. Hunter).
Accordingly, the court ruled that the petitioner failed to prove his allegations by clear and
convincing evidence and denied relief.

               On appeal, the petitioner contends that the multiple changes of counsel resulted
in an overall deficient representation. He also argues that the post-conviction court should
not have been allowed to preside over his evidentiary hearing given that it was the same court
that presided over his original trial.

              The post-conviction petitioner bears the burden of proving his allegations by
clear and convincing evidence. See T.C.A. § 40-30-110(f) (2006). On appeal, the appellate
court accords to the post-conviction court’s findings of fact the weight of a jury verdict, and
these findings are conclusive on appeal unless the evidence preponderates against them.
Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997); Bates v. State, 973 S.W.2d 615, 631
(Tenn. Crim. App. 1997). By contrast, the post-conviction court’s conclusions of law receive
no deference or presumption of correctness on appeal. Fields v. State, 40 S.W.3d 450, 453
(Tenn. 2001).

              To establish entitlement to post-conviction relief via a claim of ineffective
assistance of counsel, the post-conviction petitioner must affirmatively establish first that
“the advice given, or the services rendered by the attorney, are [not] within the range of
competence demanded of attorneys in criminal cases,” see Baxter v. Rose, 523 S.W.2d 930,

                                              -6-
936 (Tenn. 1975), and second that his counsel’s deficient performance “actually had an
adverse effect on the defense,” Strickland v. Washington, 466 U.S. 668, 693 (1984). In other
words, the petitioner “must show that there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Id. at 694.
Should the petitioner fail to establish either deficient performance or prejudice, he is not
entitled to relief. Id. at 697; Goad v. State, 938 S.W.2d 363, 370 (Tenn.1996). Indeed, “[i]f
it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient
prejudice, . . . that course should be followed.” Strickland, 466 U.S. at 697.

               When reviewing a claim of ineffective assistance of counsel, we will not grant
the petitioner the benefit of hindsight, second-guess a reasonably based trial strategy, or
provide relief on the basis of a sound, but unsuccessful, tactical decision made during the
course of the proceedings. Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim. App. 1994).
Such deference to the tactical decisions of counsel, however, applies only if the choices are
made after adequate preparation for the case. Cooper v. State, 847 S.W.2d 521, 528 (Tenn.
Crim. App. 1992).

               Claims of ineffective assistance of counsel are mixed questions of law and fact.
State v. Honeycutt, 54 S.W.3d 762, 766-67 (Tenn. 2001); State v. Burns, 6, S.W.3d 453, 461
(Tenn. 1999). When reviewing the application of law to the post-conviction court’s factual
findings, our review is de novo, and the post-conviction court’s conclusions of law are given
no presumption of correctness. Fields, 40 S.W.3d at 457-58; see also State v. England, 19
S.W.3d 762, 766 (Tenn. 2000).

               The record in this case fully supports the findings of fact and conclusions of
law of the post-conviction court. The testimony of all the attorneys reveals that they
conducted a thorough investigation of the petitioner’s case and made sound tactical decisions
based upon that investigation. The trial record reveals the same. The petitioner failed to
establish either deficient performance or prejudice relative to his allegations.

               As to the petitioner’s claim that the post-conviction court should not have
presided over his case, we note that the petitioner makes this allegation for the first time on
appeal. As such, any challenge to the post-conviction court’s ability to rule in this case has
been waived. See Woodson v. State, 608 S.W.2d 591, 593 (Tenn. Crim. App. 1980) (ruling
that the petitioner’s failure to object to the court’s qualification to preside over the case
waived any issue on appeal); see also Tenn. R. App. P. 13(b); 36 (appellate review is
generally limited to the issues raised and decided in the trial court). Furthermore, the
petitioner’s brief makes only a general allegation of judicial bias without reference to any
specific instance of bias, and we discern no such bias from the record before this court. In
that vein, any general claim that the original convicting court should be precluded from

                                              -7-
presiding over the subsequent post-conviction action is without merit. Harris v. State, 947
S.W.2d 156, 172 (Tenn. Crim. App. 1996) (“a judge is in no way disqualified merely because
he has participated in other legal proceedings against the same person”).


                                        Conclusion


              The record in this case fully supports the findings of fact and conclusions of
law of the post-conviction court. The judgment of the post-conviction court denying relief
is affirmed.


                                                  _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                            -8-